DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd E. Klein on 05/16/2022.

The application has been amended as follows: 

In The Claims:
37. (Currently Amended) A hanging system comprising: 
a support structure comprising: 
a front display surface and a rear surface; 
a rabbet for supporting an article, the rabbet being open at the rear surface of the support structure; and 
a channel comprising a mounting groove, the channel being open at the rear surface of the support structure; 
at least one reinforcement bracket coupled to the rear surface of the support structure such that the reinforcement bracket is non-movable relative to the support structure, the reinforcement bracket comprising: 
a plate having a front surface and a rear surface opposite the front surface; 
a first mounting element extending from the rear surface of the plate and being elongated along a first axis and a second mounting element extending from the rear surface of the plate and being elongated along a second axis that is perpendicular to the first axis and that intersects the first axis at an intersection point, at least a portion of each of the first and second mounting elements positioned within the mounting groove of the support structure to couple the reinforcement bracket to the support structure; and 
an aperture extending through the plate from the front surface to the rear surface, wherein a portion of the aperture is aligned with both of the first and second mounting elements and overlies the channel of the support structure, and wherein a third axis that intersects the first and second axes at the intersection point such that an angle between the third axis and first axis is identical to an angle between the third axis and the second axis, also intersects the aperture, the aperture being configured to receive a portion of a piece of hardware to support the hanging system from a support surface.
…

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
References such as Komamura (US Patent No. 5,537,716), Komamura (US Patent No. 5,189,820), Stoll (DE 4016584), and Krake (US Pub. No. 2017/0055732), each disclose reinforcement brackets having the claimed mounting elements, axes, and aperture. However, each of these references fail to disclose an aperture that overlies the claimed channel, as recited in claim 37, and a mounting member having the claimed configuration recited in claim 55. As no references have been found which disclose these elements in multiple updated searches, the claims have been found to be allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631